                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                      CASE No.: 6:21-cv-00007-RBD-DCI

TAVIA WAGNER,

  Plaintiff,

vs.

FRANK H. BROCK and J & C
CUDA CORP d/b/a PAPAS PIZZA

      Defendants.
________________________________/

                      NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

__ IS          related to pending or closed civil or criminal case(s) previously filed in this Court,
               or any other Federal or State court, or administrative agency as indicated below:
               __________________________________________________________________
               __________________________________________________________________

X IS NOT       related to any pending or closed civil or criminal case filed with this Court, or any
               other Federal or State court, or administrative agency.

          I further certify that I will serve a copy of this Notice of Pendency of Other Actions
upon each party no later than fourteen days after appearance of the party.

Dated: January 6, 2021


                                                      By:/S/Joe M. Quick, Esq.______
                                                      Joe M. Quick, Esq.
                                                      Bar Number 0883794
                                                      Attorney for Plaintiff
                                                      Law Offices of Joe M. Quick, Esq.
                                                      1224 S. Peninsula Drive #619
                                                      Daytona Beach, Florida 32118
                                                      Telephone: 386.212.3591
                                                      Email: JMQuickEsq@gmail.com


                                                  1
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this6th day of January 2021, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system. I also certify that the aforementioned document
is being served on all counsel of record, corporation, or pro se parties via transmission of Notices
of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel
or parties who are not authorized to receive electronically Notices of Filing.



                                                       By:/S/Joe M. Quick, Esq.______
                                                       Joe M. Quick, Esq.
                                                       Bar Number 0883794
                                                       Attorney for Plaintiff
                                                       Law Offices of Joe M. Quick, Esq.
                                                       1224 S. Peninsula Drive #619
                                                       Daytona Beach, Florida 32118
                                                       Telephone: 386.212.3591
                                                       Email: JMQuickEsq@gmail.com




                                                  2
